Exhibit 10.2

 

Amendment No. 1 to Right of First Refusal Agreement

 

This Amendment No. 1 to Right of First Refusal Agreement (“Amendment”) entered
into between PharmaCyte Biotech, Inc. (“PharmaCyte”) and Silver Rock Associates,
Inc. (“Silver Rock”) dated July 15, 2020.

 

WHEREAS, PharmaCyte and Silver Rock entered into a Right of First Refusal
Agreement dated May 4, 2020 (“Agreement”);

 

WHEREAS, PharmaCyte and Silver Rock desire to resolve certain disputes relating
into the entering into the Agreement and the meaning of certain provisions
thereof; and

 

WHEREAS, PharmaCyte and Silver Rock desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

(a)                Until such time as PharmaCyte is no longer eligible to use
Form S-3 for block trades, PharmaCyte may not consummate any sale of shares
(“Shares”) of its Common Stock (“Proposed Transaction”) unless PharmaCyte has
first offered Silver Rock, pursuant to Notice, as set forth in Section 3 of the
Agreement, the opportunity to purchase the Shares in any Proposed Transaction on
the same terms and conditions, including price, number of shares, timing and
installments, if any, (“Same Terms”) as the Proposed Transaction. Silver Rock
shall have two (2) Business Days to provide Notice to PharmaCyte whether it will
purchase the Shares in the Proposed Transaction on the Same Terms. Should
PharmaCyte not receive Notice from Silver Rock that it will purchase the Shares
on the Same Terms within such two (2) Business Day period or if Silver Rock does
not complete the purchase of the Shares on the Same Terms, then PharmaCyte may
proceed with the Proposed Transaction.

 

(b)               This right of first refusal shall terminate once PharmaCyte is
no longer eligible to use Form S-3 for block trades, anticipated to be the date
on which PharmaCyte’s Form 10-K for the fiscal year ended April 30, 2020 is
filed.

 

2.Miscellaneous.

 

(a)                Governing Law, Jurisdiction. This Amendment shall be governed
by and interpreted in accordance with the laws of the State of Nevada without
regard to the principles of conflicts of law. PharmaCyte and Silver Rock hereby
submit to the exclusive jurisdiction of the United States federal and state
courts located in Los Angeles, California, with respect to any dispute arising
under this Amendment.

 

(b)               Counterparts. This Amendment may be executed in multiple
counterparts, each of which may be executed by less than all of the Parties and
shall be deemed to be an original

instrument which shall be enforceable against the Parties executing such
counterparts and all of which together shall constitute one and the same
instrument. This Amendment may be delivered to the Parties by email of a copy of
this Agreement bearing the signature of the Parties so delivering this
Agreement.

 

(c)                Effect of Amendment. Except as amended hereby, the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties to this Amendment have executed it by their
respective duly authorized officers as of the day and year first written above.

 



  PHARMACYTE BIOTECH, INC.       By: /s/ Kenneth L. Waggoner

 

  SILVER ROCK ASSOCIATES, INC.       By: /s/ Nima Montazeri   Name: Nima
Montazeri



